Exhibit 10.1

SVMK INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED AUGUST 22, 2019

1.Purpose.  The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions.  The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”).  The Company’s intention is to have
the 423 Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code.  The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code.  In addition, this Plan authorizes the grant of an option to purchase
shares of Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures, appendices or sub-plans adopted
by the Administrator designed to achieve tax, securities laws or other
objectives for Eligible Employees and the Company.  Except as otherwise provided
herein, the Non-423 Component will operate and be administered in the same
manner as the 423 Component.

2.Definitions.

(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.

(d)“Board” means the Board of Directors of the Company.

(e)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for

 

 

--------------------------------------------------------------------------------

purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control.  Further, if the stockholders of the Company immediately before such
change in ownership continue to retain immediately after the change in
ownership, in substantially the same proportions as their ownership of shares of
the Company’s voting stock immediately prior to the change in ownership, direct
or indirect beneficial ownership of fifty percent (50%) or more of the total
voting power of the stock of the Company, such event shall not be considered a
Change in Control under this subsection (i).  For this purpose, indirect
beneficial ownership shall include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities which own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or  

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final U.S. Treasury

 

--------------------------------------------------------------------------------

Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(f)“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Reference
to a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.

(g)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

(h)“Common Stock” means the common stock of the Company.

(i)“Company” means SVMK Inc., a Delaware corporation, or any successor thereto.

(j)“Compensation” means an Eligible Employee’s base straight time gross
earnings, but exclusive of payments for incentive compensation, bonuses,
payments for overtime and shift premium, equity compensation income and other
similar compensation.  The Administrator, in its discretion, may, on a uniform
and nondiscriminatory basis, establish a different definition of Compensation
for a subsequent Offering Period.

(k)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

(l)“Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.  For purposes of the 423 Component, only
the Company and its Subsidiaries may be Designated Companies, provided, however
that at any given time, a Subsidiary that is a Designated Company under the 423
Component will not be a Designated Company under the Non-423 Component.

(m)“Director” means a member of the Board.

(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under applicable local law) for purposes of any separate Offering
or for Eligible Employees participating in the Non-423 Component.  For purposes
of the Plan, the employment

 

--------------------------------------------------------------------------------

relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves or is legally
protected under Applicable Laws.  Where the period of leave exceeds three (3)
months and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave.  The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date in an
Offering, determine (on a uniform and nondiscriminatory basis or as otherwise
permitted by Treasury Regulation Section 1.423‑2) that the definition of
Eligible Employee will or will not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (v) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each Offering in
an identical manner to all highly compensated individuals of the Employer whose
Eligible Employees are participating in that Offering.  Each exclusion will be
applied with respect to an Offering in a manner complying with U.S. Treasury
Regulation Section 1.423‑2(e)(2)(ii).

(o)“Employer” means the employer of the applicable Eligible Employee(s).

(p)“Enrollment Date” means the first Trading Day of each Offering Period.

(q)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(r)“Exercise Date” means the first Trading Day on or after May 22 and November
22 of each Purchase Period.  Notwithstanding the foregoing, the first Exercise
Date under the Plan will be May 22, 2019.

(s)“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i)the Fair Market Value will be the closing sales price for Common Stock as
quoted on any established stock exchange or national market system (including
without limitation the New York Stock Exchange, NASDAQ Global Select Market, the
NASDAQ Global Market or the NASDAQ Capital Market of The NASDAQ Stock Market) on
which the Common Stock is listed on the date of determination (or the closing
bid, if no sales were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable.  If the determination date for
the Fair Market Value occurs on a non-trading day (i.e., a weekend or holiday),
the Fair Market Value will be such price on the immediately preceding trading
day, unless otherwise determined by the Administrator.  In the

 

--------------------------------------------------------------------------------

absence of an established market for the Common Stock, the Fair Market Value
thereof will be determined in good faith by the Administrator; or  

(ii)for purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the registration statement on Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).

The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.

(t)“Fiscal Year” means the fiscal year of the Company.

(u)“New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

(v)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4.  For purposes of
the Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering.  To the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).  

(w)“Offering Periods” means the consecutive, overlapping periods of
approximately twenty-four (24) months during which an option granted pursuant to
the Plan may be exercised, (i) commencing on the first Trading Day on or after
May 22 and November 22 of each year and terminating on the first Trading Day on
or after May 22 and November 22, approximately twenty-four (24) months later;
provided, however, that the first Offering Period under the Plan will commence
with the first Trading Day on or after the date on which the Securities and
Exchange Commission declares the Company’s Registration Statement effective and
will end on the first Trading Day on or after November 22, 2020, and provided,
further, that the second Offering Period under the Plan will commence on the
first Trading Day on or after May 22, 2019.  The duration and timing of Offering
Periods may be changed pursuant to Sections 4 and 20.

(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y)“Participant” means an Eligible Employee that participates in the Plan.  

(z)“Plan” means this SVMK Inc. 2018 Employee Stock Purchase Plan.  

 

--------------------------------------------------------------------------------

(aa)“Purchase Period” means each period during an Offering Period during which
shares of Common Stock may be purchased on a Participant’s behalf in accordance
with the terms of the Plan.  Unless the Administrator determines otherwise,
“Purchase Periods” will be the approximately six (6) month period commencing
after one Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period will commence on the Enrollment
Date and end with the next Exercise Date.  

(bb)“Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20.

(cc)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.

(dd)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(ee)“Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

(ff)“U.S. Treasury Regulations” means the Treasury regulations of the
Code.  Reference to a specific Treasury Regulation or Section of the Code will
include such Treasury Regulation or Section, any valid regulation promulgated
under such Section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such Section or regulation.

3.Eligibility.

(a)First Offering Period.  Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period.

(b)Subsequent Offering Periods.  Any Eligible Employee on a given Enrollment
Date subsequent to the first Offering Period will be eligible to participate in
the Plan, subject to the requirements of Section 5.  

(c)Non-U.S. Employees.  Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.  In the case of the Non-423 Component,

 

--------------------------------------------------------------------------------

Eligible Employees may be excluded from participation in the Plan or an Offering
if the Administrator has determined that participation of such Eligible
Employees is not advisable or practicable.

(d)Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.

4.Offering Periods.  The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 22 and November 22 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the date
upon which the Company’s Registration Statement is declared effective by the
Securities and Exchange Commission and end on the first Trading Day on or after
November 22, 2020, and provided, further, that the second Offering Period under
the Plan will commence on the first Trading Day on or after May 22, 2019.  The
Administrator will have the power to change the duration of Offering Periods
(including the commencement dates thereof) with respect to future Offerings
without stockholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter; provided,
however, that no Offering Period may last more than twenty-seven (27) months.

5.Participation.  

(a)First Offering Period.  An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing Contributions in a form
determined by the Administrator (which may be similar to the form attached
hereto as Exhibit A) to the Company’s designated plan administrator (i) no
earlier than the effective date of the Form S-8 registration statement with
respect to the issuance of Common Stock under this Plan and (ii) no later than
ten (10) business days following the effective date of such S-8 registration
statement or such other period of time as the Administrator may determine (the
“Enrollment Window”).  An Eligible Employee’s failure to submit the subscription
agreement during the Enrollment Window will result in the automatic termination
of such individual’s participation in the first Offering Period.

 

--------------------------------------------------------------------------------

(b)Subsequent Offering Periods.  An Eligible Employee may participate in the
Plan pursuant to Section 3(b) by (i) submitting to the Company’s stock
administration office (or its designee), on or before a date determined by the
Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure determined by the Administrator.

6.Contributions.

(a)At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation, which he or she receives on each pay day during the Offering
Period (for illustrative purposes, should a pay day occur on an Exercise Date, a
Participant will have any payroll deductions made on such day applied to his or
her account under the then-current Purchase Period or Offering Period).  The
Administrator, in its sole discretion, may permit all Participants in a
specified Offering to contribute amounts to the Plan through payment by cash,
check or other means set forth in the subscription agreement prior to each
Exercise Date of each Purchase Period.  A Participant’s subscription agreement
will remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.

(b)In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, however, that for the first Offering Period, payroll deductions will
commence on the first pay day on or following the end of the Enrollment Window.

(c)All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages
only.  A Participant may not make any additional payments into such account.

(d)A Participant may discontinue his or her participation in the Plan as
provided in Section 10.  Except as may be permitted by the Administrator, as
determined in its sole discretion, a Participant may not change the rate of his
or her Contributions during an Offering Period.  

(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase
Period.  Subject to Section 423(b)(8) of the Code and Section 3(d) hereof,
Contributions will recommence at the rate originally elected by the Participant
effective as of the beginning of the first Purchase Period scheduled to end in
the following calendar year, unless terminated by the Participant as provided in
Section 10.

 

--------------------------------------------------------------------------------

(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Eligible Employees to participate in the Plan via cash contributions
instead of payroll deductions if (i) payroll deductions are not permitted under
applicable local law, (ii) the Administrator determines that cash contributions
are permissible under Section 423 of the Code or (iii) for Participants
participating in the Non-423 Component.

(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the Company’s or Employer’s federal, state, local or any
other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the U.S., national insurance, social security or other
tax withholding obligations, if any, which arise upon the exercise of the option
or the disposition of the Common Stock (or any other time that a taxable event
related to the Plan occurs).  At any time, the Company or the Employer may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Eligible Employee. In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f).  

7.Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Purchase Period more than
2,500 shares of Common Stock (subject to any adjustment pursuant to Section 19)
and provided further that such purchase will be subject to the limitations set
forth in Sections 3(d) and 13.  The Eligible Employee may accept the grant of
such option (i) with respect to the first Offering Period by submitting a
properly completed subscription agreement in accordance with the requirements of
Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5.  The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period.  Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10.  The option will expire on the
last day of the Offering Period.

8.Exercise of Option.

(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise

 

--------------------------------------------------------------------------------

Date, and the maximum number of full shares subject to the option will be
purchased for such Participant at the applicable Purchase Price with the
accumulated Contributions from his or her account.  No fractional shares of
Common Stock will be purchased.  During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by him or
her.

(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20.  The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.

9.Delivery.  As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator.  The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.  The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares.  No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

10.Withdrawal.

(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator.  All of the Participant’s
Contributions credited to his or her account

 

--------------------------------------------------------------------------------

will be paid to such Participant promptly after receipt of notice of withdrawal
and such Participant’s option for the Offering Period will be automatically
terminated, and no further Contributions for the purchase of shares will be made
for such Offering Period.  If a Participant withdraws from an Offering Period,
Contributions will not resume at the beginning of the succeeding Offering
Period, unless the Participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

(b)A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

11.Termination of Employment.  Upon a Participant’s ceasing to be an Eligible
Employee for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated.  A Participant whose
employment transfers between entities through a termination with an immediate
rehire (with no break in service) by the Company or a Designated Company will
not be treated as terminated under the Plan; however, if a Participant transfers
from an Offering under the 423 Component to the Non-423 Component, the exercise
of the option will be qualified under the 423 Component only to the extent it
complies with Section 423 of the Code.

12.Interest.  No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all Participants in the relevant Offering under the 423 Component, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423‑2(f).

13.Stock.

(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 2,673,444 shares of
Common Stock, plus the number of shares of Common Stock to be added to the Plan
pursuant to the next sentence.  The number of shares of Common Stock available
for issuance under the Plan will be increased on the first day of each Fiscal
Year beginning with the 2019 Fiscal Year equal to the least of
(i) 5,346,888 shares of Common Stock, (ii) one percent (1%) of the outstanding
shares of Common Stock on the last day of the immediately preceding Fiscal Year,
or (iii) an amount determined by the Administrator.

(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.

 

--------------------------------------------------------------------------------

(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.

14.Administration.  The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws.  The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures, appendices and
sub-plans as are necessary or appropriate to permit the participation in the
Plan by employees who are foreign nationals or employed outside the U.S., the
terms of which sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 13(a) hereof, but unless otherwise superseded by
the terms of such sub-plan, the provisions of this Plan will govern the
operation of such sub-plan).  Unless otherwise determined by the Administrator,
the Eligible Employees eligible to participate in each sub-plan will participate
in a separate Offering or in the Non-423 Component.  Without limiting the
generality of the foregoing, the Administrator is specifically authorized to
adopt rules and procedures regarding eligibility to participate, the definition
of Compensation, handling of Contributions, making of Contributions to the Plan
(including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold Contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local
requirements.  The Administrator also is authorized to determine that, to the
extent permitted by U.S. Treasury Regulation Section 1.423‑2(f), the terms of an
option granted under the Plan or an Offering to citizens or residents of a
non-U.S. jurisdiction will be less favorable than the terms of options granted
under the Plan or the same Offering to employees resident solely in the
U.S.  Every finding, decision and determination made by the Administrator will,
to the full extent permitted by law, be final and binding upon all parties.  

15.Designation of Beneficiary.

(a)If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash.  In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
option.  If a Participant is married and the designated beneficiary is not the
spouse, spousal consent will be required for such designation to be effective.

(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Administrator.  In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such

 

--------------------------------------------------------------------------------

Participant’s death, the Company will deliver such shares and/or cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

(c)All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.  Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423‑2(f).  

16.Transferability.  Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant.  Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

17.Use of Funds.  The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party.  Until shares of Common
Stock are issued, Participants will have only the rights of an unsecured
creditor with respect to such shares.

18.Reports.  Individual accounts will be maintained for each Participant in the
Plan.  Statements of account will be given to participating Eligible Employees
at least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

19.Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

 

--------------------------------------------------------------------------------

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator.  The New Exercise Date will be before the date
of the Company’s proposed dissolution or liquidation.  The Administrator will
notify each Participant in writing or electronically, prior to the New Exercise
Date, that the Exercise Date for the Participant’s option has been changed to
the New Exercise Date and that the Participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.  

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation.  In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period will end.  The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control.  The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

20.Amendment or Termination.

(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason.  If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19).  If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.

(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with

 

--------------------------------------------------------------------------------

Contribution amounts, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable that are consistent
with the Plan.

(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;

(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

(v)reducing the maximum number of Shares a Participant may purchase during any
Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Participants.

21.Notices.  All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22.Conditions Upon Issuance of Shares.  Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the U.S. Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares

 

--------------------------------------------------------------------------------

if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.

23.Code Section 409A.  The 423 Component of the Plan is exempt from the
application of Code Section 409A and, to the extent not exempt, is intended to
comply with Code Section 409A and any ambiguities herein will be interpreted to
so be exempt from, or comply with, Code Section 409A.  In furtherance of the
foregoing and notwithstanding any provision in the Plan to the contrary, if the
Administrator determines that an option granted under the Plan may be subject to
Code Section 409A or that any provision in the Plan would cause an option under
the Plan to be subject to Code Section 409A, the Administrator may amend the
terms of the Plan and/or of an outstanding option granted under the Plan, or
take such other action the Administrator determines is necessary or appropriate,
in each case, without the Participant’s consent, to exempt any outstanding
option or future option that may be granted under the Plan from or to allow any
such options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section
409A.  Notwithstanding the foregoing, the Company will have no liability to a
Participant or any other party if the option to purchase Common Stock under the
Plan that is intended to be exempt from or compliant with Code Section 409A is
not so exempt or compliant or for any action taken by the Administrator with
respect thereto.  The Company makes no representation that the option to
purchase Common Stock under the Plan is compliant with Code Section 409A.

24.Term of Plan.  The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 20.

25.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

26.Automatic Transfer to Low Price Offering Period.  Unless the Administrator,
in its sole discretion, chooses otherwise prior to an Enrollment Date, and to
the extent permitted by Applicable Laws, if the Fair Market Value of the Common
Stock on any Exercise Date in an Offering Period is lower than the Fair Market
Value of the Common Stock on the Enrollment Date of such Offering Period, then
all Participants in such Offering Period automatically will be withdrawn from
such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof and the preceding Offering Period
will terminate.

27.Governing Law.  The Plan will be governed by, and construed in accordance
with, the laws of the State of California (except its choice-of-law provisions).

28.No Right to Employment.  Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable.  Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.

 

--------------------------------------------------------------------------------

29.Severability.  If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or Participant as if the invalid, illegal or unenforceable
provision had not been included.

30.Compliance with Applicable Laws.  The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

 

 

 

--------------------------------------------------------------------------------

APPENDIX TO
SVMK Inc. 2018 employee stock purchase PLAN
FOR Canadian Resident Employees

This Appendix to the SVMK Inc. 2018 Employee Stock Purchase Plan (the “Plan”)
for Canadian Resident Employees (this “Appendix”) sets forth the modifications
to Plan terms and procedures established by the Administrator pursuant to
Sections 1 and 14 of the Plan that apply to any Common Stock or options granted
to Participants who are (or who become) Canadian Resident Employees.

This Appendix shall apply to all Participants who are Canadian Resident
Employees.  In the event that a Participant becomes a Canadian Resident Employee
subsequent to the grant of Common Stock or options under the Plan, then,
pursuant to Sections 1 and 14 of the Plan, such Award shall immediately be
amended in a manner consistent with this Appendix.

In this Appendix, the following terms shall have the meanings set forth below:

“ITA” means the Income Tax Act (Canada) as it may be amended from time to time
and all regulations, interpretations and administrative guidance issued
thereunder.

“Canadian Resident Employee” means an Employee who is a resident in Canada for
purposes of the ITA and any applicable income tax treaty or convention.

“NI 45-106” means National Instrument 45-106 - Prospectus Exemptions.

All other capitalized terms used, but not defined or redefined, in this Appendix
will have the meanings ascribed to those terms in the Plan.

The definition of “Compensation” in Section 2 of the Plan shall be replaced in
its entirety with the following:  

“(j)“Compensation” means an Eligible Employee’s base straight time gross
earnings, but exclusive of payments for incentive compensation, bonuses,
payments for overtime pay, shift premium, vacation pay, statutory holiday pay,
equity compensation income and other similar compensation.  The Administrator,
in its discretion, may, on a uniform and non-discriminatory basis, establish a
different definition of Compensation for a subsequent Offering Period.”

The first sentence of the definition of “Eligible Employee” in Section 2 of the
Plan shall be replaced in its entirety with the following:

“(n)Eligible Employee” means any individual who is an employee providing
services to the Company or a Designated Company and is customarily employed for
at least twenty (20) hours per week and more than five (5) months in any
calendar year by the Employer, or any lesser number of hours per week and/or
number of months in any calendar year established by the Administrator (if
required under applicable local law) for purposes of any separate Offering or
for Eligible Employees participating in the Non-423 Component.”  

 

 

--------------------------------------------------------------------------------

The definition of “Eligible Employee” in Section 2 of the Plan shall be amended
to include at the end of the definition the following:

“An employee is not an Eligible Employee during any period of non-working notice
or any period in respect of which the employee is receiving pay in lieu of
notice, severance pay or any other monies in relation to the termination of the
employee’s employment (except to the minimum extent required by minimum
employment standards law, if any). Notwithstanding anything to the contrary
herein, a Canadian Resident Employee shall not be an Eligible Employee if a
grant hereunder to such Canadian Resident Employee would not qualify for the
“employee, executive officer, director and consultant” exemption from the
prospectus requirements under Section 2.24 of NI 45-106.”

Subsection 3(a) of the Plan shall be replaced in its entirety with the
following:

“First Offering Period.  Any individual who is an Eligible Employee immediately
prior to the first Offering Period will be eligible to participate in the first
Offering Period.”

The first sentence of Subsection 15(a) of the Plan shall amend in its entirety
with the following:

“Subject to Applicable Laws, if permitted by the Administrator, a Participant
may file a designation of a beneficiary who is to receive any shares of Common
Stock and cash, if any, from the Participant’s account under the Plan in the
event of such Participant’s death subsequent to an Exercise Date on which the
option is exercised but prior to delivery to such Participant of such shares and
cash.  

The last sentence of Subsection 15(b) of the Plan shall be amended to include at
the end of the sentence the following:

“, subject to Applicable Laws”.

The words within the parentheses in Section 16 of the Plan shall be replaced in
their entirety with the following:

“other than, subject to Applicable Laws, by will, the laws of descent and
distribution or as provided in Section 15 hereof”.

Section 16 of the Plan shall be amended to include the following at the end of
the Section:

“Notwithstanding any other provision in this Plan to the contrary, any exchange,
conversion or exercise of an option for shares of Common Stock and any transfer
or resale of the shares of Common Stock delivered to the Participant pursuant to
this Plan must be in accordance with the prospectus exemptions under NI 45-106
or resale rules under (a) National Instrument 45-102 – Resale of Securities if
the Participant is a resident in the Province of Québec, (b) Alberta Securities
Commission Blanket Order 45-519 Prospectus Exemptions for Resale Outside Canada
(as may be amended by proposed ASC Rule 72-501 Distributions to Purchasers
Outside Alberta) if the Participant is a resident in the Province of Alberta, or
(c) Ontario Securities Commission Rule 72-503

 

--------------------------------------------------------------------------------

Distributions Outside Canada if the Participant is a resident in the Province of
Ontario, as applicable.”

The second paragraph of Section 22 shall be replaced in its entirety with the
following:

“As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that their participation in the distribution is voluntary and/or the shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, any such
representation is required by any of the applicable provisions of law.”

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
The Subscription Agreement shall be amended to add the following to the end of
Section 2:

“I understand that the amounts deducted from my paycheck in accordance with the
Plan are treated as having been received by me for Canadian tax purposes and
such amounts will be subject to income tax, Canada Pension Plan contributions
and Employment Insurance premiums that will be deducted from other amounts
payable to me.”

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
The Subscription Agreement shall be amended to add the following to the end of
Section 4:

“I acknowledge that (i) my participation in the Plan is voluntary, (ii) the
option and my purchase of Common Stock under the Plan is being granted to me
pursuant to the “employee, executive officer, director and consultant”
prospectus exemption under section 2.24 of NI 45-106, and (iii) any conversion,
exercise or exchange and any transfer or resale of any securities granted or
purchased under the Plan must be completed in accordance the Plan and the
prospectus exemptions under NI 45-106 or resale rules under (a) National
Instrument 45-102 – Resale of Securities if the Participant is a resident in the
Province of Québec, (b) Alberta Securities Commission Blanket Order 45-519
Prospectus Exemptions for Resale Outside Canada (as may be amended by proposed
ASC Rule 72-501 Distributions to Purchasers Outside Alberta) if the Participant
is a resident in the Province of Alberta, or (c) Ontario Securities Commission
Rule 72-503 Distributions Outside Canada if the Participant is a resident in the
Province of Ontario, as applicable. Without limitation, I understand and agree
that I will not be an Eligible Employee during any period of non-working notice
or any period in respect of which I am receiving pay in lieu of notice,
severance pay or any other monies in relation to the termination of my
employment (except to the minimum extent required by minimum employment
standards law, if any).”

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
Section 5 of the Subscription Agreement shall be replaced in its entirety with
the following:

“Shares of Common Stock purchased for me under the Plan should be issued in my
name.”

 

--------------------------------------------------------------------------------

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
Section 6 of the Subscription Agreement shall be replaced in its entirety with
the following:

“I understand that when any shares are issued to me pursuant to the Plan, I will
be treated for Canadian income tax purposes as having received a taxable
employment benefit at that time in an amount equal to the excess of the fair
market value of the shares at the time such shares were issued to me over the
price that I paid for the shares.  My Employer may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company or my Employer any tax deductions or benefits attributable to the
issuance of shares to me.”

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
Section 7 of the Subscription Agreement shall be amended to add the following:

“The parties hereto have expressly required that this Subscription Agreement and
all documents and notices relating hereto be drafted in English. Les parties aux
présentes ont expressément exigé que la présente convention et tous les
documents et avis qui y sont afferents soient rédigés en Anglais.”

Exhibit A - SVMK Inc. 2018 Employee Stock Purchase Plan Subscription Agreement -
The reference to “Social Security Number” in Section 7 of the Subscription
Agreement shall be replaced with “Social Insurance Number”.

*     *     *

 

 

 

 

--------------------------------------------------------------------------------

SVMK INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

SUB-PLAN – IRELAND

 

TERMS AND CONDITIONS

In accordance with the authority given to the Administrator under clause 14 of
the 2018 Employee Stock Purchase Plan (the Plan) this sub-plan includes
additional terms and conditions that govern the option granted to Participant
under the Plan if the Participant works and is resident in Ireland.  If a
Participant relocates to another country after receiving an option under the
Plan, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will be applicable to Participant.

Certain capitalized terms used but not defined in this sub-plan shall have the
meanings set forth in the Plan.

Definitions

The definition of Eligible Employee shall be deleted and replaced with the
following:

(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for more than five (5) months in any calendar year by the Employer, or
any lesser number of months in any calendar year established by the
Administrator (if required under applicable local law) for purposes of any
separate Offering or for Eligible Employees participating in the Non-423
Component.  For purposes of the Plan, the employment relationship will be
treated as continuing intact while the individual is on sick leave or other
leave of absence that the Employer approves or is legally protected under
Applicable Laws.  Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave.  The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date in an Offering,
determine (on a uniform and nondiscriminatory basis or as otherwise permitted by
Treasury Regulation Section 1.423 2) that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Administrator in its discretion),
(ii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iii) is a highly compensated employee within the meaning of
Section 414(q) of the Code, or (iv) is a highly compensated employee within the
meaning of Section 414(q) of the Code with compensation above a certain level or
is an officer or subject to the disclosure requirements of Section 16(a) of the
Exchange Act, provided the exclusion is applied with respect to each

 

 

--------------------------------------------------------------------------------

Offering in an identical manner to all highly compensated individuals of the
Employer whose Eligible Employees are participating in that Offering.  Each
exclusion will be applied with respect to an Offering in a manner complying with
U.S. Treasury Regulation Section 1.423 2(e)(2)(ii).

Clause 15: Designation of Beneficiaries

The Administrator shall not permit designations of beneficiaries of Participants
in Ireland.

Clause 28: No right to Employment

Clause 28 shall be deleted and replaced with the following:

28.No Right to Employment.  Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable.  Furthermore, the
Company or a Subsidiary or Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan, subject to
applicable law.

A new clause 31 shall be added as follows:

31.Data Privacy.  Participants are referred to the Privacy and Data Protection
Notice of SurveyMonkey Europe Unlimited Company in relation to personal data
collected, maintained, transmitted, stored, retained, or otherwise used by the
Company, or any Parent or Subsidiary of the Company, in connection with the Plan
and options granted under the Plan.

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A


SVMK INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

_____ Original ApplicationOffering Date:

_____ Change in Payroll Deduction Rate

1.____________________ hereby elects to participate in the SVMK Inc. 2018
Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase shares of
the Company’s Common Stock in accordance with this Subscription Agreement and
the Plan.  Unless otherwise defined herein, the terms defined in the 2018
Employee Stock Purchase Plan shall have the same defined meanings in this
Subscription Agreement.

2.I hereby authorize payroll deductions from each paycheck in the amount of
____% of my Compensation on each payday (from 1% to 10%) during the Offering
Period in accordance with the Plan.  (Please note that no fractional percentages
are permitted.)

3.I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan.  I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

4.I have received a copy of the complete Plan and its accompanying
prospectus.  I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.

5.Shares of Common Stock purchased for me under the Plan should be issued in the
name(s) of (Eligible Employee or Eligible Employee and Spouse only).

6.I understand that if I dispose of any shares received by me pursuant to the
Plan within two (2) years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or one (1) year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price that I paid for the shares.  I hereby agree to notify the
Company in writing within thirty (30) days after the date of any disposition of
my shares and I will make adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock.  The Company

 



--------------------------------------------------------------------------------

may, but will not be obligated to, withhold from my compensation the amount
necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me.  If I
dispose of such shares at any time after the expiration of the two (2) year and
one (1) year holding periods, I understand that I will be treated for federal
income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (a) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (b) 15% of the fair market value of the shares
on the first day of the Offering Period.  The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

7.I hereby agree to be bound by the terms of the Plan.  The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

Employee’s Social Security/Tax ID Number:

 

Employee’s Address:

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

Dated:

Signature of Employee

 




2

--------------------------------------------------------------------------------

EXHIBIT B

SVMK INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

Unless otherwise defined herein, the terms defined in the 2018 Employee Stock
Purchase Plan shall have the same defined meanings in this Notice of Withdrawal.

The undersigned Participant in the Offering Period of the SVMK Inc.
2018 Employee Stock Purchase Plan that began on ____________, ______ (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period.  He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period.  The undersigned
understands and agrees that his or her option for such Offering Period will be
terminated automatically.  The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 

Name and Address of Participant:

 

 

 

 

Signature:

 

Date:

 

 

3